ACCEPTED
                                                                                        08-20-00084-CV
                                                                            EIGHTH COURT OF APPEALS
                                                                                       EL PASO, TEXAS
                               08-20-00084-CV                                        6/21/2022 12:25 PM
                                                                                 ELIZABETH G. FLORES
                                                                                                 CLERK

                           IN THE COURT OF APPEALS
                           EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS                         FILED IN
                                                                8th COURT OF APPEALS
                                                                    EL PASO, TEXAS
CASA FORD, INC.,                       §                        6/21/2022 12:25:50 PM
                                       §                         ELIZABETH G. FLORES
                                                                         Clerk
              Appellant,               §
                                       §
v.                                     §     No. 08-20-00084-CV
                                       §
JOSE ARMENDARIZ,                       §
                                       §
              Appellee.                §


                        MOTION TO WITHDRAW
                   AND FOR SUBSTITUTION OF COUNSEL


TO THE HONORABLE COURT OF APPEALS:

         COME NOW John P. Mobbs, attorney, and files this Motion to Withdraw and

for Substitution of Counsel, pursuant to Rule 6.5(d) of the Texas Rules of Appellate

Procedure, and would show the Court the following:

         1.   Attorney John P. Mobbs is presently lead counsel for Appellee in the

above-styled cause. Attorney George P. Andritsos is presently co-counsel in this

cause.

         2.   The undersigned counsel respectfully request that the Court permit

Attorney Mobbs to withdraw as counsel and designate Attorney Andritsos as lead

counsel. His contact information is:
     GEORGE P. ANDRITSOS
     3116 Montana Avenue
     El Paso, Texas 79903
     (915) 566-9995
     Fax: (915) 566-9996
     Email: george@andritsos.com
     State Bar No. 00786987

3.   There are no present settings or deadlines in the case.

                               Respectfully submitted,


                               /s/ John P. Mobbs
                               John P. Mobbs
                               Attorney at Law
                               State Bar No. 00784618
                               7170 Westwind Dr., ste. 201
                               El Paso, Texas 79912
                               Tel. (915) 541-8810
                               Fax (915) 541-8830
                               Email johnmobbs@gmail.com

                               And


                                 /s/ George P. Andritsos
                               GEORGE P. ANDRITSOS
                               3116 Montana Avenue
                               El Paso, Texas 79903
                               (915) 566-9995
                               Fax: (915) 566-9996
                               Email: george@andritsos.com
                               State Bar No. 00786987




                                  2
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument was
served by electronic service to all counsel of record, on the date of filing.

                                             /s/ John P. Mobbs
                                             John P. Mobbs




                                         3
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 65629712
Status as of 6/21/2022 4:41 PM MST

Associated Case Party: Jose Armendariz

Name                 BarNumber   Email                   TimestampSubmitted      Status

JOHN P.MOBBS                     johnmobbs@gmail.com 6/21/2022 12:25:50 PM       SENT

George P.Andritsos               george@andritsos.com    6/21/2022 12:25:50 PM   SENT



Case Contacts

Name                 BarNumber   Email                             TimestampSubmitted     Status

Ken Slavin                       ken.slavin@kempsmith.com          6/21/2022 12:25:50 PM SENT

Charles CHigh, Jr.               charles.high@kempsmith.com        6/21/2022 12:25:50 PM SENT

Victoria Del Campo               victoria.delcampo@kempsmith.com 6/21/2022 12:25:50 PM SENT

Greta Duran                      greta.duran@kempsmith.com         6/21/2022 12:25:50 PM SENT

Celina Moss                      celina.moss@kempsmith.com         6/21/2022 12:25:50 PM SENT

Priscilla Juarez                 priscilla.juarez@kempsmith.com    6/21/2022 12:25:50 PM SENT

Carol Sagaribay                  carol.sagaribay@kempsmith.com     6/21/2022 12:25:50 PM SENT

Gloria Zubia                     gloria@andritsos.com              6/21/2022 12:25:50 PM SENT